                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:08CR7

       vs.
                                                     ORDER ON APPEARANCE FOR
TAFT BURTTON,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the court on May 2, 2019 regarding an Amended
Petition for Offender Under Supervision [222].       Jeffrey L. Thomas represented the
defendant. John E. Higgins represented the government. The defendant was advised of
the alleged violations of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The government made an oral motion to dismiss the Petition for Offender Under
Supervision [209]. The government’s oral motion to dismiss the Petition for Offender
Under Supervision [209] is granted without objection.
       The defendant is being released pending a final dispositional hearing. Therefore,
the defendant does not have a right to a preliminary hearing.            Fed. R. Crim. P.
32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release.          The defendant shall appear
personally for a final dispositional hearing before Senior Judge Smith Camp in Courtroom
2, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
Nebraska on June 13, 2019 at 9:30 a.m.
       The government did not move for detention. The defendant shall be released on
the current terms and conditions of supervision.
       IT IS SO ORDERED.
       Dated this 3rd day of May, 2019.

                                                 BY THE COURT:

                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
